PER CURIAM.  Appellant files a motion to supplement the record, requesting the record to include a copy of a federal district court order entered on June 9, 1995, suggesting a postconviction hearing be conducted in state court or a writ of habeas corpus would issue within 120 days. We grant appellant’s motion, but, in addition, direct the state to supplement the record with any additional and relevant information on how and when this cause was decided in federal court and referred to state court, resulting in this appeal.